UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-1109


EKANEM UFIA EKANEM,

                                                       Petitioner,


   versus


ALBERTO R. GONZALES, Attorney General,

                                                       Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-745-883)


Submitted:   May 25, 2005                  Decided:   July 5, 2005


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ekanem Ufia Ekanem, Petitioner Pro Se. Daniel Eric Goldman, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ekanem Ufia Ekanem, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals (Board). The order denied his motion to reopen the Board’s

summary dismissal of his appeal from the Immigration Judge’s order

denying relief from removal.    We have reviewed the record and the

Board’s order and find no abuse of discretion in the Board’s denial

of the motion to reopen.       See 8 C.F.R. §§ 1003.1(d)(2)(i)(E);

1003.2(a)(2005).   In addition, we deny Ekanem’s pending motion for

a stay of removal.   See 8 U.S.C. § 1252(f)(2) (2000).

          Accordingly, though we grant Ekanem’s motion to proceed

on appeal in forma pauperis, we deny the petition for review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                    PETITION DENIED




                                - 2 -